Title: From Benjamin Franklin to Jonathan Williams, Jr., 8 March 1781
From: Franklin, Benjamin
To: Williams, Jonathan Jr.


Dear Jonathan,
Passy 8. Mar. 1781
Your Letter of the 1st. instant is now before me. When I consented to take the officers Cloathing on Publick Acct. it was on Condition that the Value should be regarded as Payment in Part of what M. De Chaumont owed me; this he willingly complied with when I spoke to him about it this morning, & has promised me that he will not negociate your Draft on me in his Favr. for 23810 l.t. 19.10. Your other Draft for 2159. l.t. 6.2. which you sent to Mr. Grand; he has presented, but I have returned it to him unaccepted informing him of my Reasons for so doing. The Amount of this last Draft you are to settle with M. de Chaumont in any Way you may judge Convenient: He only desires that if you draw on him for it, your Draft may be at a long Usance.
I expected that you would have been at L’Orient long since & Billy has wrote several Letters to you there, on the Subject of yours to me. They were directed for you at Messrs. Gourlade & Moylan’s.
Mr. Chaumont complains much of your not being at L’Orient, & thinks great Delay will be occasion’d by your Absence.

Messieurs Gourlade & Moylan write to me to procure an Order for the shipping of the arms. But as that has already be obtained & sent to Nantes, I request you would procure it & forward it to them.
(signed) B. Franklin.

P.S. I hear from America that M. Lee & Izard, are endeavouring to injure you all they can. You should therefore double your Diligence, and omit nothing in this affair that may give Satisfaction to Congress.
M. Jona. Williams.

